Citation Nr: 0711219	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left knee injury with traumatic 
arthritis. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1960 to December 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Winston-Salem, 
North Carolina.  

These appeals were previously before the Board in March 2004 
but were remanded for additional development.  They were 
returned to the Board for further consideration in May 2005, 
but an additional remand was found to be necessary at that 
time.  The appeal has now been returned for appellate review. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's left knee disability is productive of a 
restriction of extension to 10 degrees when pain is 
considered, with noncompensable limitation of flexion, but 
without demonstrated instability, subluxation, 
incoordination, or excess fatigability.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for limitation of 
left knee extension and a 10 percent evaluation for 
limitation of left knee flexion have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, 
Codes 5003, 5010, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).

In this case, the AMC provided VCAA notice by letter dated in 
July 2004.  The notice included the type of evidence needed 
to substantiate the veteran's claim for an increased 
evaluation for his left knee disability.  The veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
veteran was informed of what evidence or information he was 
responsible for providing.  Finally, the veteran was told to 
provide any evidence in his possession that pertained to the 
claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate entitlement to a rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of his left knee disability.  
In addition, all identified records that are available have 
been obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for a left knee disability was established in an October 1993 
rating decision.  A zero percent evaluation was assigned for 
this disability.  An April 2001 rating decision increased the 
evaluation to 10 percent, which currently remains in effect.  
His current claim for an increased evaluation was received in 
October 2002.  

The veteran's left knee disability is evaluated under the 
rating code for traumatic arthritis.  Traumatic arthritis is 
to be evaluated as degenerative arthritis.  38 C.F.R. § 471a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  Limitation of extension to 
20 degrees is evaluated as 30 percent disabling.  Limitation 
of extension to 15 degrees merits a 20 percent evaluation.  
Limitation of extension to 10 degrees is evaluated as 10 
percent disabling.  Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 
5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Separate evaluations may be assigned when there is loss of 
both extension and flexion of the knee.  VAOPGCPREC 9-2004; 
69 Fed. Reg. 59,990 (2004).

The normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

It is the intention of the rating schedule to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable or malaligned due to healed injury were to be 
recognized as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

A veteran who has arthritis and instability of the knee may 
be rated separately under diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The general 
counsel subsequently clarified that for a knee disability 
rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A March 2002 private examination shows that the veteran 
presented with a history of pain in his knees for the past 
five years.  He had been advised that he might require 
surgery for his left knee.  The veteran continued to have 
pain in the knees which affected his ability to stand, walk, 
or bend as all these activities increased the pain.  On 
examination, the veteran's gait was normal.  He was able to 
sit, stand, and move about the examination room without much 
difficulty.  The veteran climbed onto and got off the 
examination table without much difficulty.  He also stood on 
his heels and toes without difficulty.  He was able to squat 
and tandem walk upon rising from a squatting position.  Power 
was 5/5.  The range of motion of the knee was intact, and 
measured from zero to 150 degrees.  

The evidence includes a September 2002 letter from a VA 
doctor.  This doctor stated that the veteran was unable to 
stand, walk, lift, or carry anything for any length of time.  
He attributed this to the veteran's two bad knees, arthritis, 
varicose veins, and swelling in both legs.  The doctor stated 
that the veteran was very unstable on his feet as a result of 
these disabilities.  

The veteran was afforded a VA examination of the joints in 
February 2003.  The claims folder was not available for 
review by the examiner.  The veteran gave a history of pain, 
weakness, stiffness, swelling, heat and redness, instability 
or giving way, locking, fatigability, and lack of endurance.  
He had pain with weight bearing and reported that the leg had 
given way on three occasions during the past three years.  
The veteran did not document any swelling, heat, tenderness, 
redness, or lack of endurance.  The veteran said that there 
were no flare-ups, but that walking for more than 30 minutes 
increased the pain to a point that he had to stop.  He used a 
cane whenever leaving the house or walking on uneven ground.  
There were no episodes of dislocation or recurrent 
subluxation.  

On examination, the veteran was wearing a knee brace, and 
used a cane in his right hand to walk.  He could flex the 
knee to about 100 degrees and extend the knee to about 5 
degrees.  There was pain about 10 degrees from the terminal 
end of each movement.  The examiner stated that there was no 
additional impairment from pain, fatigue, weakness, or lack 
of endurance after repetitive use.  There were no gross 
abnormalities in gait noted.  A review of past X-ray studies 
revealed degenerative changes in the knee.  The diagnosis was 
degenerative joint disease of the left knee with residuals.  

April 2003 VA treatment records note that knee films 
demonstrate significant degenerative joint disease with 
osteophytes of the left knee.  On examination, there was no 
edema or effusion.  The veteran had slight crepitus on 
flexion, but no laxity of ligaments or tendons.  There was 
mild weakness on resistive flexion.  The examiner opined that 
the veteran has significant degenerative joint disease of his 
knees and could not perform any type of climbing, prolonged 
standing or prolonged positions.  This had an impact on his 
employability and limited his daily life.  

The veteran underwent an additional VA examination in October 
2004.  The claims folder was reviewed in conjunction with 
this examination.  The veteran continued to complain of pain 
with rare swelling.  The pain was always present when he was 
upright and bearing weight, but not when he was recumbent.  
The pain was aggravated by standing or carrying weight, and 
the veteran said that standing more than 20 minutes or 
walking more than two blocks would cause his knees to become 
more painful.  There were no significant flare-ups.  There 
was no dislocation or subluxation of the left knee.  The 
veteran was noted to have been injured in a recent fall, but 
he did not state that this was caused by a collapse of the 
left knee.  Past X-rays had shown degenerative changes.  

On examination, the knee was normal in appearance without 
redness, swelling, or tenderness.  He could extend the knee 
to about 3 or 4 degrees, and he could flex it to 120 degrees, 
but with some discomfort.  There was no abnormality to varus 
or valgus stress, and no Drawer sign or McMurray sign could 
be elicited.  There was minimal crepitus through the final 10 
degrees of flexion and first 10 degrees of extension.  There 
was no change in the findings with repetitive motion.  The 
assessment was degenerative joint disease of the left knee 
with residuals.  

An October 2004 statement from a private doctor notes that 
the veteran had severe degenerative joint disease of the left 
knee with bone-on-bone phenomenon of the medial compartment.  
The range of motion was from zero to 115 degrees for each 
knee.  

At a July 2005 VA examination, the claims folder was reviewed 
by the examiner.  The veteran complained of continuing pain 
and problems with the left knee.  The pain was constant, and 
was aggravated by standing or weight bearing.  He reported 
some weakness of the knee, especially after sitting with the 
knee bent.  The veteran said that he had fallen several times 
after the knee had given way when rising to a standing 
position from sitting.  He said that the only instability was 
when changing from sitting to standing.  The knee did not 
lock up.  The veteran reported that there were no real flare-
ups aside from the increase in pain and stiffness with 
ambulation.  The veteran had braces for both knees.  There 
were no episodes of dislocation or subluxation.  

On objective examination, the knee appeared to be normal 
without swelling, redness, or tenderness.  The veteran held 
the knee flexed at about 10 degrees even when the leg was 
straightened, and complained of some discomfort and crepitus 
when doing so.  Upon request, he could straighten the knee to 
0 degrees.   He could flex the knee to about 130 degrees but 
with some discomfort.  There was no abnormality on varus or 
valgus stress, and no drawer sign or McMurray's sign was 
elicited.  The veteran complained of pain on motion in the 
final 10 degrees of both extension and flexion.  There was no 
change in the examination with repetitive motion.  The 
veteran was noted to hold the side of the chair and table 
when rising from the chair.  However, the veteran did not 
fall or exhibit any instability.  The assessment was 
posttraumatic degenerative joint disease of the left knee.  

A February 2006 statement from the veteran's chiropractor 
states that the veteran had instability of both knees, and 
that a recent fall had probably been due to collapse of this 
knee.  

May 2006 private medical records include an X-ray study which 
revealed severe medial arthritis of the left knee.  On 
examination, the veteran was noted to have bilateral knee 
problems.  Although the veteran reported knee instability, 
the doctor noted that the ligaments were stable.  The 
examiner stated that the veteran would likely require a total 
knee arthroplasty.  

Analysis

The recent examinations have shown knee extension limited to 
10 degrees with consideration of pain.  Such limitation of 
motion warrants a 10 percent evaluation under Diagnostic Code 
5261.

The veteran has also been shown to have a non-compensable 
limitation of flexion.  Even with consideration of functional 
factors.  See 38 C.F.R. § 4.71a, Code 5260.  Noncompensable 
limitation of flexion warrants a 10 percent rating under 
Diagnostic Code 5260.  38 C.F.R. § 4.59 (2006).  

The Board has considered entitlement to separate evaluations 
for loss of range of motion and instability.  The veteran has 
consistently asserted that he falls as a result of his left 
knee disability, every medical examination, VA and private, 
has been completely negative for objective evidence of 
instability due to the knee disability.  While the 
chiropractor did report that the veteran had instability, he 
reported no objective findings, but appeared to be merely 
repeating a history supplied by the veteran.  

The preponderance of the evidence is against a finding of 
current instability or subluxation.  Therefore, a separate 
evaluation may not be awarded.  VAOPGCPREC 9-98.  Similarly, 
the Board has considered entitlement to separate evaluations 
for loss of range of motion of extension and flexion, but the 
evidence does not show loss of flexion to such a degree as to 
merit even a zero percent rating.  Therefore, there is no 
basis for an award of separate evaluations for loss of range 
of motion.  VAOPGCPREC 5-04.


ORDER

Entitlement to an increased rating for residuals of a left 
knee injury with traumatic arthritis based on separate 10 
percent evaluations for limitation flexion and extension is 
granted. 


REMAND

The veteran's claim for a TDIU was remanded by the Board in 
May 2005.  This remand directed the RO/AMC that "if the 
veteran does not meet the percentage requirements for TDIU, 
refer this case to the Director, Compensation and Pension 
Service for consideration of entitlement to TDIU on an 
extraschedular basis".  

The December 2005 supplemental statement of the case noted 
the instructions of the May 2005 remand.  However, the RO/AMC 
said that the evidence did not demonstrate that the 
conditions were sufficiently exceptional to warrant referral 
to the Director for extraschedular consideration.  Therefore, 
the veteran's claim was not referred for extraschedular 
consideration.  

The Board is obligated by law to ensure complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Director, 
Compensation and Pension Service for 
consideration of entitlement to TDIU on an 
extraschedular basis.  

2.  After completion of the above, if any 
benefit sought on appeal, remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


